Per Curiam. This is a case of the fourth class in the Municipal Court, and the defendant in error moves to dismiss the writ of error for failure to sue out the same within thirty days after the entry of the final order, as provided by section 23 of the Municipal Court Act. The judgment of the Municipal Court which is sought to be reviewed was entered on January 10, 1912, and the writ of error herein was sued out on July 8, 1912, which was considerably more than thirty days thereafter. Following the decision of this court in Novelty Tufting Mach. Co. v. Peters & Roberts Furn. Co., 170 Ill. App. 134, the motion to dismiss is allowed. Writ of error dismissed.